DETAILED ACTION


This action is in response to applicant’s amendment filed on 12/15/2021.  Claims 1, 3-12, 14-17 and 20-24 are still pending in the present application.  This Action is made FINAL. 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-7, 9-10, 14, 16, 17, 20-21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over (Guo, EP 3261176 A2, IDS submitted on 6/24/2020, hereinafter Guo) in view of Yao (US 20200288364).
Referring to claim 20, Guo discloses a method for controlling signal measurements in a
wireless device with receiver beamforming capability (Abstract, Par. 52 and FIG. 12-14, “method for a wireless communications . . . user equipment . . . provides a UE beam sweeping number to a network node), the method being performed by a radio access node and comprising:
receiving an indication from the wireless device of a measurement requirement the wireless device is able to meet, wherein the measurement requirement is based on how the wireless device performs or will perform receiver beamforming, and wherein the receiver beamforming is performed in accordance with the indication of the measurement requirement (Fig. 12, Paragraph 52: "Figure 12 illustrates an example methodology for providing information related to UE beamforming from a UE device to a network”, “At Step 1202 of the flow diagram 1200, the UE device provides information related 
determining a configuration to meet as part of a signal measurement procedure based on the indication (Par. 54, lines 6-10, “Preferably, network provides the configuration information and/or the resource to the UE device to perform”. Note that the network provides configuration); and
configuring the wireless device to perform the signal measurement procedure adaptively in accordance with the determined measurement requirement (Paragraph 53: “The UE device would perform beam sweeping based on the beam sweeping number. For example, if the beam sweeping number is 2, the LIE device will generate two sets of beams. These two sets of beams will be generated in two separate time Intervals, back to back. The back to back generation of the two sets at beams will resemble a sweep that will cover all possible directions from which the UE device expects to receive or send transmissions. In another example, if the beam sweeping number is 4, the UE device will generate four sets of beams in four back to back time intervals.” Par. 54, lines 6-10, “Preferably, network provides the configuration  information and/or the resource to the UE device to perform”). 
Guo is not relied on for determining a measurement requirement for the wireless device.
In an analogous art, Yao discloses determining a measurement requirement for the wireless device (Par. 16, “the first network device sends candidate cell measurement requirement to the terminal”. Note that the network sends measurement requirement to the terminal, thus, the network must determine the requirement first in order to send it).

Referring to claim 21, the combination of Guo/Yao discloses the method of claim 20, wherein the indication of the measurement requirement is implicit (Guo, Paragraph 48: "all or part of the above information can be explicitly or implicitly indicated during a procedure for entering connected Stale by the UE”).
Referring to claim 14, the combination of Guo/Yao discloses the method of claim 20,  further comprising configuring a procedure performed by the radio access node in accordance with the determined measurement requirement (Guo, Fig. 13: (1304); Paragraph 54: “At Step 71304, the network … node provides configuration information to the UE device or resource allocation information to the UE device, wherein the configuration or the resource is determined based on at least the information related to UE beamforming”, Paragraph 84: “in an example in which the system 1700 represents the network, the network 1700 can receive communication from the UE device including the UE device’s beamforming information (e.g. the UE device's beam sweeping number) and provide configuration information and resource allocation to the UE device to assist the UE device in efficiency of UE beamforming utilization").
Claim 1 recites features analogous to the features of claim 20, except that claim 1 is directed to a wireless device communicating beamforming communication information to a base station, while claim 20 is directed to an access node communicating beamforming information to a wireless device. Thus, it is rejected for the same reasons as set forth above. 
Referring to claim 3, the combination of Guo/Yao discloses the method of claim 1, further comprising: receiving  a configuration message from the radio node; and based on the configuration 
Referring to claim 4, the combination of Guo/Yao discloses the method of claim 1, wherein
the radio node is another wireless device (Guo, Paragraph 59: “For example, the network node is a TRP. For example, the network node is a base station, For example, the network node is a 5G node., which a wireless device).
Referring to claim 5, the combination of Guo/Yao discloses the method of claim 1, wherein
the radio node is a radio access node (Guo, Paragraph 59: For example, the network node is a base station, For example, the network node is a 5G node., which a wireless device) .
Referring to claim 6, the combination of Guo/Yao discloses the method of claim 1, wherein
the first indication is explicit (Guo, Paragraph 48: "all or part of the above information can be explicitly or implicitly indicated during a procedure for entering connected Stale by the UE).
Referring to claim 7, the combination of Guo/Yao discloses the of claim 1, wherein the first indication is implicit (Guo, Paragraph 48: "all or part of the above information can be explicitly or implicitly indicated during a procedure for entering connected Stale by the UE).
Referring to claim 9, the combination of Guo/Yao discloses the method of claim 1, wherein

network, At step 1302 of the flow diagram 1300, a Newark node receives information related to UE beamforming from a UE device, including UE device's beam sweeping number.” itis noted that providing a beam sweeping number to the network implies that the US is performing beam sweeping.)
Referring to claim 10, the combination of Guo/Yao discloses the method of claim 1, wherein
the first indication includes a number of receiver beam sweeps required by the UE for performing a measurement (Guo, Paragraph 48 and Fig. 24, step (2405), “UE beamforming related information can include . . . the UE Beam sweeping number …, the above information can be indicated to the network by way of signaling that provides information about the LIE's capability.").
Claim 16 recites features analogous to the features of claim 1, except that claim 1 is a method performed by the UE transmitting information and claim 16 is device claim performing those steps. Concerning the processing circuitry, the UE of FIG 8 in Guo illustrates a wireless device capable of processing complex RF signaling, thus, it includes a processing circuitry, Thus, it is rejected for the same reasons as set forth above.
Referring to claim 23, the combination of Guo/Yao discloses the wireless device of claim 16, wherein performing receiver beamforming includes beam sweeping (Guo, Par. 53, beam sweeping).
Claims 17 and 24 recites features analogous to the features of claim 20 and 21 respectively, except that claims 20 and 21 are methods performed by the network node and claims 17 and 24 are the network node performing those steps of claims 20 and 21.   Concerning the processing circuitry, the eNB of FIG 8 in Guo illustrates a wireless device capable of processing complex RF signaling and processing the reception and transmission of RF signals, thus, it includes a processing circuitry.  Accordingly, they are rejected for the same reasons as set forth above.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over (Guo, EP 3261176 A2, IDS submitted on 6/24/2020, hereinafter Guo) in view of Yao (US 20200288364) and further in view of well-known prior art (MPEP 2144.03). 
Referring to claim 11, the combination of Guo/Yao discloses the method of claim 10, but is not relied on for the number of receiver beam sweeps is based on a signal quality parameter of a signal to be measured.
Examiner takes official notice of the fact that determining the number of beam sweeps to be based on signal quality is well-known in the art. In fact, it is known to increase beam sweeping when a good signal is not received.
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by providing that the number of beam sweeps would be adjusted based on signal quality so that an efficient beam forming matrix is formed. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 12, the combination of Guo/Yao discloses the method of claim 1, but is not relied on for the first indication includes an indication of whether the wireless device can adapt a number of receiver beam sweeps required for performing a measurement, wherein the adaptation is based on whether or not the wireless device is receiving and/or transmitting signals other than a reference signals (RS) used for the measurement.	
However, examiner takes official notice of the fact that communicating capabilities of the wireless device and network determining if the device can adapt and have such capability is well-known in the art.
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by providing communications between the device and the network so the device’s capabilities and whether it can adapt or not are communticated to the network, so that .
Claims 8, 15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over (Guo, EP 3261176 A2, IDS submitted on 6/24/2020, hereinafter Guo) in view of Yao (US 20200288364) and further in view of Guo (US 20180034515, hereinafter Guo-4515)
Referring to claim 8, the combination of Guo/Yao discloses the method of claim 1. But is not relied on for: receiving an enabling/disabling indicator from the radio access node, the enabling/disabling indicator controlling whether the wireless device is allowed to
perform receiver beamforming.
Guo-4515 discloses receiving an enabling/disabling indicator from the radio access node, the enabling/disabling indicator controlling whether the wireless device is allowed to
perform receiver beamforming (Guo-4515, FIG. 14, and Par. 125, “Network, e.g. BS and/or TRP, would transmit an indication, e.g. via RRC message, to request the UE to enable UE beamforming for the following/subsequent transmission and reception” [0129] Network, e.g. BS and/or TRP, would transmit an indication to request the UE to disable UE beamforming for the following/subsequent transmission and reception).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by allowing the network to enable or disable certain aspects of beamforming, so that the UE would be in compliance with the network. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Dependent claim 22 recites features analogous to the features of dependent claim 8. Thus, it is rejected for the same reasons as set forth above.
Referring to claim 15, the combination of Guo/Yao discloses the method of claim claim 20, but is not relied on for wherein configuring the wireless device includes configuring the wireless device to 
However, Guo-4515 discloses configuring the wireless device to disable any receive beam sweeping or applying a number of receive beam sweeps not exceeding a threshold while performing a certain type of measurement (Guo-4515, FIG. 14, and Par. 125, “Network, e.g. BS and/or TRP, would transmit an indication, e.g. via RRC message, to request the UE to enable UE beamforming for the following/subsequent transmission and reception” [0129] Network, e.g. BS and/or TRP, would transmit an indication to request the UE to disable UE beamforming for the following/subsequent transmission and reception. Further note that due to alternative claim limitation only disable any receive beam sweeping is considered in the rejection).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by allowing the network to enable or disable certain aspects of beamforming, so that the UE would be in compliance with the network. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Reliance on Common Knowledge in the Art or “Well Known” Prior Art
Since applicant has not traversed the examiner’s assertion of official notice in the rejection of claims 11 and 12 above, the common knowledge or well-known in the art statement as applied in the rejection of claims 11-12 is taken to be admitted prior art. See MPEP 2144.03.

Response to Arguments
Applicant’s arguments submitted 12/15/2021 have been fully considered but are they are not persuasive.
Applicant Argues the following on page 7 of 10 of Remarks/Arguments:




Examiner Response
Examiner respectively disagrees with the above arguments and asserts that during patent examination, the claims are given the broadest reasonable interpretation. See MPEP   § 2111 - § 2116.01 for case law pertinent to claim analysis. A prima facie case of unpatentability is established when the information compels a conclusion that a claim is unpatentable under the preponderance of evidence, burden-of-proof standard, giving each term in the claim its broadest reasonable construction, and before any consideration is given to evidence which may be submitted in an attempt to establish a contrary conclusion of patentability. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Note that applicant’s remarks/arguments refer to reference Guo as Gao.
Guo in Paragraph 52 describes: "Figure 12 illustrates an example methodology for providing information related to UE beamforming from a UE device to a network”, “the UE device provides information related to UE beamforming to a network node, for example, information comprising the UE beam sweeping number”. Further, in Guo in paragraph 29 discloses “Beam sweeping number refers to the necessary number of time interval(s) needed to sweep beams in all possible directions " and in FIG. 
Based on a broad interpretation, “information related to UE beamforming from a UE device to a network” is equivalent to “first measurement requirement . . . the first measurement requirement being determined based on how the wireless device performs or will perform receiver beamforming”.  One skilled in the art would recognize that “information related to UE beamforming” Is information that describes how the UE performs beamforming. One skilled in the art would recognize that the number of intervals for beam sweeping would describe how the UE performs beamforming, e.g., how often.  
Paragraph 52 further describes this “information related to UE beamforming” is “information comprising the UE beam sweeping number”. And Paragraph 29 describes that the sweep number as the number of time intervals the UE performs beam sweeping for beamforming. For examples, paragraph 29 describes: “Beam sweeping number refers to the necessary number of time interval(s) needed to sweep beams in all possible directions ".
Here, one skilled in the art would clearly recognize that the number indicated the how often beam sweeping occurs and beam sweeping is a function of beamforming, thus, how beamforming performed.
Accordingly, the “information related to UE beamforming”, which informs to the network node how often (or the necessary number of intervals needed to beam sweep) the UE performs beamforming, is equivalent to “first measurement requirement . . . the first measurement requirement being determined based on how the wireless device performs or will perform receiver beamforming””. For example, the beam sweep number could read on the “first measurement requirement” because 
With regards to “providing … a first measurement requirement”, it is noted that Paragraph 52 clearly discloses "providing information related to UE beamforming from a UE device to a network”, “the UE device provides information related to UE beamforming to a network node, for example, information comprising the UE beam sweeping number”.
Thus, since “information related to UE beamforming” e.g,  “information comprising the UE beam sweeping number” is established as equivalent to “first measurement requirement . . . the first measurement requirement being determined based on how the wireless device performs or will perform receiver beamforming”, the UE of Guo provides the claimed “first measurement requirement” to the network.
Applicant further argues:

In addressing Claim 1, the Office Action states as follows: Claim 1 recites features analogous to the features of claim 20, except that claim 1 is directed to a wireless device communicating beamforming communication information to a base station, while claim 20 is directed to an access node communicating beamforming information to a wireless device. Thus, it is rejected for the same reasons as set forth above. In rejecting Claim 20, the Office Action does not appear to identify any particular element it contends meets the above-identified missing feature but does refer generally to paragraphs 52, 29, 54, and 53 of Gao as allegedly disclosing a method for control of signal measurements in a wireless device with receiver beamforming capability and disclosing beamforming information, and cites to 
Yao as generally allegedly disclosing determining a measurement requirement for a wireless device. Then, the Office Action asserts it would have been obvious to combine these two teachings. 

Examiner Response:
Examiner respectively disagrees with the above arguments and asserts that during patent examination, the claims are given the broadest reasonable interpretation. See MPEP   § 2111 - § 2116.01 In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In rejecting claim 20, the claim limitation “receiving an indication from the wireless device of a measurement requirement the wireless device is able to meet, wherein the measurement requirement is based on how the wireless device performs or will perform receiver beamforming, and wherein the receiver beamforming is performed in accordance with the indication of the measurement requirement” was rejected as follows: (Fig. 12, Paragraph 52: "Figure 12 illustrates an example methodology for providing information related to UE beamforming from a UE device to a network”, “At Step 1202 of the flow diagram 1200, the UE device provides information related to UE beamforming to a network node, for example, information comprising the UE beam sweeping number”. Paragraph 29: “Beam sweeping number refers to the necessary number of time interval(s) needed to sweep beams in all possible directions ". FIG. 13, “network node receives information related to UE beam forming, for example, a beam sweeping number, from a UE device”. Note that the UE’s capability for beamforming is transmitted to the network, thus, the network receives the indication from the wireless device of the requirement). 
Specifically, providing additional analysis in mapping of the claim elements, paragraph 52’s “information related to UE beamforming from a UE device to a network” is equivalent to “first measurement requirement . . . the first measurement requirement being determined based on how the wireless device performs or will perform receiver beamforming”.  One skilled in the art information related to UE beamforming” Is information that describes how the UE performs beamforming. One skilled in the art would recognize that the number of intervals for beam sweeping would describe how the UE performs beamforming, e.g., how often.
Further, paragraph 52 describes this “information related to UE beamforming” is “information comprising the UE beam sweeping number”, and Paragraph 29 describes that the sweep number as the number of time intervals the UE performs beam sweeping for beamforming. For examples, paragraph 29 describes: “Beam sweeping number refers to the necessary number of time interval(s) needed to sweep beams in all possible directions ".
Based on a broad interpretation, one skilled in the art would clearly recognize that the number indicated the how often beam sweeping occurs and beam sweeping is a function of beamforming, thus, how beamforming performed.
Accordingly, the “information related to UE beamforming”, which informs to the network node how often (or the necessary number of intervals needed to beam sweep) the UE performs beamforming, is equivalent to “first measurement requirement . . . the first measurement requirement being determined based on how the wireless device performs or will perform receiver beamforming””. For example, the beam sweep number could read on the “first measurement requirement” because the first measurement requirement is being determined based on how UE performs receiver beamforming (e.g., intervals for beam sweeping).
However, the difference between claim 1 and claim 20 is that claim 20 comprises “receiving” information (or indication of measurement requirement) from wireless device, while claim 1 comprises “providing” such indication (or information) by the UE to the network, which is reverse of claim 20.  One skilled in the art recognizes that, e.g., “a mobile device transmitting aragraph 52 clearly discloses "providing information related to UE beamforming from a UE device to a network”, “the UE device provides information related to UE beamforming to a network node, for example, information comprising the UE beam sweeping number”. Further, since “information related to UE beamforming” e.g., “information comprising the UE beam sweeping number” is established as equivalent to “first measurement requirement . . . the first measurement requirement being determined based on how the wireless device performs or will perform receiver beamforming”, the UE of Guo provides the claimed “indication of a first measurement requirement” to the network, which reads on claim 1 and 20.
Applicant further argued the following:

Whether or not it would be obvious to combine these two teachings, Claim 1 is not rendered unpatentable by these references because the combination of these two references does not teach the above-identified feature. In particular, the above combination of references does not disclose "providing . . . a first measurement requirement . . . the first measurement requirement being determined based on how the wireless device performs or will perform receiver beamforming." The teachings of the disclosure recognize that, in some embodiments, a wireless device changing the directions of receiver beams or implementing receiver beam sweeping in an analog way may not be able to simultaneously receive signals from all directions, e.g., from different TP (transmission point), different TRP (transmission/reception point) or transmitting points or different cells or even from different BS transmitter beams. At the same time the wireless device is required to perform measurements on multiple cells, search for and identify best cells, perform RLM on a serving cell on multiple SSBs (associated with different transmitter beams of a cell). Namely, in one solution, to account for such wireless devices with analog beam sweeping, the measurement period ideally has to be relaxed e.g. scaled with the number of receiver beam sweeps, which can be quite large since the maximum supported number of transmission beams or SS blocks per cell in NR is 64. Furthermore, if generic requirements are to be specified for all wireless devices, disregard of how the wireless devices implements beam sweeping, the requirements for all such wireless devices need to be relaxed, which will lead to long delays for cell identification, measurements, RLM, etc., and a worse overall performance of such wireless devices. On the other hand, if the requirements are not relaxed, then this will impose hard constraints on how the wireless devices implements receiver beamforming or sweeps the 
 
Examiner Response:

Examiner respectfully disagrees and asserts that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  
Applicant’s arguments do not take into account what the collective teachings of the prior art would have suggested to one of ordinary skill in the art. As the Court stated in re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981): 
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary references; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. 
Further, developments in the law of obviousness are to be expected in view of KSR. Court further stated that: When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique 
Further, with regards to applicant’s statement that “The teachings of the disclosure recognize that, in some embodiments, a wireless device changing the directions of receiver beams or implementing receiver beam sweeping in an analog way may not be able to simultaneously receive signals from all directions, e.g., from different TP (transmission point), different TRP (transmission/reception point) or transmitting points or different cells or even from different BS transmitter beams. At the same time the wireless device is required to perform measurements on multiple cells, search for and identify best cells, perform RLM on a serving cell on multiple SSBs (associated with different transmitter beams of a cell). Namely, in one solution, to account for such wireless devices with analog beam sweeping, the measurement period ideally has to be relaxed e.g. scaled with the number of receiver beam sweeps, which can be quite large since the maximum supported number of transmission beams or SS blocks per cell in NR is 64. Furthermore, if generic requirements are to be specified for all wireless devices, disregard of how the wireless devices implements beam sweeping, the requirements for all such wireless devices need to be relaxed, which will lead to long delays for cell identification, measurements, RLM, etc., and a worse overall performance of such wireless devices. On the other hand, if the requirements are not relaxed, then this will impose hard constraints on how the wireless devices implements receiver beamforming or sweeps the receiver beams and will increase wireless devices costs, which may make such wireless devices less attractive”, it is asserted that the features upon which the applicant relies are not cited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See in re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Applicant’s comments above are analysis of how the combination should be. Examiner respectfully disagrees and asserts based on a broad interpretation, only the language of claim in view of the specification and knowledge of one skilled in the are is considered during examination. Based on a broad interpretation, the claim elements are found as indicated above in the response to information related to UE beamforming from a UE device to a network” is equivalent to “first measurement requirement . . . the first measurement requirement being determined based on how the wireless device performs or will perform receiver beamforming”.  One skilled in the art would recognize that “information related to UE beamforming” Is information that describes how the UE performs beamforming. One skilled in the art would recognize that the number of intervals for beam sweeping would describe how the UE performs beamforming, e.g., how often.  
Examiner asserts that based on the facts evidenced in references Guo and Yao, as described above in the rejection of claims, and knowledge of the one the ordinary skill in the art, one skilled in the art would have recognized (1) all the claims elements were found in the prior art, although not necessarily in the same reference, (2) one of the ordinary skill in the art would have combined the findings in the format claimed, and in combination, each element merely performs the same function as it does separately and (3) one of the ordinary skill in the art would have recognized that the results of the combination were predictable. 
Applicant is invited to contact examiner and discus claim amendments during an interview in order to place claims in condition for allowance and thereby expedite prosecution. 


Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

/FRED A CASCA/Primary Examiner, Art Unit 2644